DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s cancellation of claim 55, 63-67, amendment of claims 52, 55, addition of new claims 73-77, in the after final amendment of 2/24/2021, is acknowledged. Applicants' arguments filed on 2/24/2021, have been fully considered and are deemed to be persuasive to overcome the rejections previously applied.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  Claims 52-54, 56-61, 68-77 are still at issue and are present for examination.  

Claim Rejections - 35 USC § 103
The rejection of claim(s) 52-58, 68 and 72 under 35 U.S.C. 103 as being unpatentable over Bauer et al. (EP 1258494 A1) and Nti-Gyabaah et al., (WO 2013/009526) is withdrawn based upon applicants amendment of the claims in the paper of 2/24/2021.  
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with J. Kyle Bruner on 3/3/2021.

The application has been amended as follows: 
Cancel claims 59, 68-71 and 73-77.
In claim 52, after “SEQ ID NO:9” delete “, SEQ ID NO:10, SEQ ID NO:11 or SEQ ID NO:12;”.
In claim 57, change “Cell lysate” to “A cell lysate”.

Allowable Subject Matter
Claims 52-54, 56-58, 60, 61 and 72 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art does not teach or suggest a fusion protein comprising: (a) a self-assembly domain comprising SEQ ID NO: 9 and (b) a target protein; wherein the target protein is a protease, wherein the fusion protein is capable of forming protein aggregates under appropriate conditions.  Further applicant’s specification defines a fusion protein as a single, contiguous polypeptide molecule that comprises two or more distinct amino acid sequences derived from at least two distinct sources at paragraph [0052].

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on (408) 918-7584.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000




rgh
3/4/2021


/Richard G Hutson/
Primary Examiner, Art Unit 1652